UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1251


GARY M. GRAY,

                Plaintiff - Appellant,

          v.

WITTSTADT TITLE AND ESCROW COMPANY LLC; MORRIS/ HARDWICK/
SCHNEIDER; ONE WEST BANK, FSB,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:11-cv-00111-MSD-TEM)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary M. Gray, Appellant Pro Se. Kevin Roger Hildebeidel, MORRIS
HARDWICK SCHNEIDER, PLLC, Dulles, Virginia; Amy Elizabeth
Miller, MCGUIREWOODS, LLP, McLean, Virginia; Anand Vijay Ramana,
MCGUIREWOODS, LLP, Washington, DC, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gary M. Gray appeals the district court’s dismissal of

his complaint and its denial of his post-judgment motions to

amend the judgment under Fed. R. Civ. P. 60(b) and to amend the

complaint.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     Gray v. Wittstadt Title & Escrow Co., No. 4:11-

cv-00111-MSD-TEM (E.D. Va., Nov. 28, 2011, Jan. 25, 2012).             We

dispense     with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                AFFIRMED




                                      2